By Hawley, J.,
dissenting:
The rule requiring that statements on motion for new trial must contain all the evidence where a verdict is sought to be reversed upon the ground of ‘ ‘ insufficiency of evidence, ” was established by the appellate court, upon the ground that it was incumbent upon the party seeking the reversal affirmatively to show error, and that, in the event of a failure by appellant to show that the statement contains all the evidence, the appellate court presumes that every fact essential to sustain the judgment or order was fully proven. Sherwood v. Sissa, 5 Nev. 353; Bowker v. Goodwin, 7 Nev. 137.
Adopting the theory upon which this rule is founded, it seems to me, that when the court below grants a new trial, the same presumption follows. The presumption is always in favor of the action of the court below, and the burden of showing error always devolves upon the appellant. It is unnecessary for the respondent in any case to make any showing until the appellant has overcome the legal presumptions in favor of the correctness of the decision rendered against Mm, whether a verdict of the jury or an order of the court. State v. Stanley, 4 Nev. 75; Sherwood v. Sissa, supra.
In the present case it is not claimed that the evidence contained in the statement is not sufficient in law to author*28ize a new trial, but it is urged that tbe court below had no right to grant a new trial because it is not affirmatively shown by the statement that all the evidence' presented at the trial was contained therein. I am unwilling to agree with this view of the case. I think that if there was any evidence produced at the trial (not included in the statement) tending to show error in the ruling of the court, it was the duty of appellant after the new trial was granted, to have prepared a statement on appeal containing all the evidence. Dickinson v. Van Horn, 9 Cal. 210.
Entertaining these views, I dissent from the opinion of the Court.